[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                            No. 11-10144               ELEVENTH CIRCUIT
                                        Non-Argument Calendar             OCTOBER 6, 2011
                                      ________________________              JOHN LEY
                                                                             CLERK
                                           Agency No. A075-892-415


JONAS VELASCO-ROJAS,

llllllllllllllllllllllllllllllllllllllll                                        Petitioner,


                                                   versus

U.S. ATTORNEY GENERAL,
US DEPARTMENT OF HOMELAND SECURITY,

llllllllllllllllllllllllllllllllllllllll                                     Respondents.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 6, 2011)

Before EDMONDSON, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:
      Jonas Velasco-Rojas petitions for review of the Board of Immigration

Appeals’ denial of his motion to reconsider.

      After the immigration judge determined that Velasco-Rojas was neither

entitled to asylum nor eligible for cancellation of removal, he appealed to the BIA.

In his appeal he argued that the IJ abused its discretion in failing to consider his

membership in a particular social group. The BIA dismissed his appeal, however,

finding that he did not define the social group or provide a persuasive argument

for disturbing the IJ’s decision. Velasco-Rojas then filed a motion to reconsider

with the BIA in which he argued that the BIA had failed to consider that he was

persecuted on the basis of his political opinion. The BIA denied Velasco-Rojas’

motion to reconsider, reasoning that his arguments in that motion related only to a

political opinion claim and did not assert a specific error with respect to the BIA’s

previous determination that he did not belong to a particular social group.

      We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (2007). “Our review is

limited to determining whether the BIA exercised its discretion in an arbitrary or

capricious manner.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009). An alien may file a motion requesting that the BIA reconsider a prior

decision, but that motion must specify the errors of law or fact in the BIA’s

                                           2
previous order and must be supported by pertinent authority. 8 U.S.C.

§ 1229a(c)(6).

      The BIA did not abuse its discretion by denying Velasco-Rojas’ motion to

reconsider. Contrary to his argument, the BIA did not improperly refuse to

consider his political opinion claim, which Velasco-Rojas did not present to the

BIA in his initial appeal. His motion to reconsider did not specify any errors of

law or fact in the BIA’s previous order.

      PETITION DENIED.




                                           3